Name: Commission Regulation (EEC) No 2172/79 of 4 October 1979 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 10 . 79 Official Journal of the European Communities No L 251 / 11 COMMISSION REGULATION (EEC) No 2172/79 of 4 October 1979 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 30 1 /79 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1 203/73 (3), as last amended by Regulation (EEC) No 648/79 (4), fixed the conversion factors to be applied to the buying in prices for fruit and vegetables ; "Whereas it is necessary to revise the conversion factors for apples of the 'Bramley's ' and 'Jonagold ' varieties as a result of the trend in prices on Community represen ­ tative markets in recent seasons ; Whereas, moreover, on account of the cultivation of a new variety of large dessert apple, the present list should be extended by adding the variety 'Jonagold' to Annex VII to the abovementioned Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Annex VII 'Apples' to Regulation (EEC) No 1203/73 under the heading '"Variety" conversion factor' :  the variety 'Jonagold' shall be inserted in the seventh box, after the variety 'Gloster 69',  the variety 'Bramley's Seedling' is removed from the 1 1 th box and is added to the 1 0th box thereof after the variety Tennes',  the variety 'Jonagold' is added to the list entitled 'List of varieties of large dessert apples'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 October 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 162, 30 . 6 . 1979, p. 26 . ( 3 ) OJ No L 123 , 10 . 5 . 1973, p. 1 . (4 ) OJ No L 83 , 3 . 4 . 1979, p. 12 .